Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,259,354 B2 (the 354 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are filed as continuation of the 354 patent claims.
The 354 patent independent claim 8 (similarly independent claims 1 and 15) cites:an apparatus, comprising:  	at least one processing element, wherein the at least one processing element is configured to cause a user equipment (UE) to:  	perform a registration procedure through a first message exchange with an access mobility function (AMF), wherein performing the registration procedure includes:  	receiving a first fifth generation (5G) global unique temporary identifier (GUTI) from the AMF; and  	negotiating a timer having a timer value;  	start the timer after completion of the registration procedure;  	transition in and out of connected mode at least once while the timer is running;  	after a first period of time according to the timer value, perform a second message exchange with the AMF, wherein said performing the second message exchange includes receiving a second GUTI from the AMF.

The current application independent claim 8 (similarly independent claims 1 and 15) cites:an apparatus, comprising: 
 	at least one processing element, wherein the at least one processing element is configured to cause an access mobility function (AMF) to: 
 	perform a registration procedure through a first message exchange with a user equipment (UE), wherein performing the registration procedure includes: 
 	transmitting a first fifth generation (5G) global unique temporary identifier (GUTI) to the UE; and 
 	negotiating a timer having a timer value; 
 	start the timer after completion of the registration procedure; 
 	after a first period of time according to the timer value, perform a second message exchange with the UE, wherein said performing the second message exchange includes 
 	transmitting a second GUTI to the UE, wherein the UE has transitioned in and out of connected mode at least once while the timer was running.

From the comparison above (see underlined portions), it is seen that the 354 patent mentions “perform a second message exchange with the AMF” limitation while the current application mentions “perform a second message exchange with the UE” limitation; and, the 354 patent cites “transition in and out of connected mode at least once while the timer is running” limitation while the current application cites “transmitting a second GUTI to the UE, wherein the UE has transitioned in and out of connected mode at least once while the timer was running” limitation, nonetheless, the 354 patent cites the “transmitting a second GUTI to the UE” limitation as “the second message exchange includes receiving a second GUTI from the AMF” which has the same functions.

The 354 patent dependent claims 2 – 7, 9 – 14 and 16 – 20 are essentially the same as the current application dependent claims 2 – 7, 9 – 14 and 16 – 20.

Claims 1 – 20 are maintained rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,805,973 B2 (the 973 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are filed as continuation of the 973 patent claims. 
The 973 patent independent claim 8 (similarly independent claims 1 and 15) cites:
an apparatus configured for implementation by a user equipment (UE), comprising:  	at least one processing element, wherein the at least one processing element is configured to:  	transmit a first message to a network node, wherein the first message includes a requested timer value;  	in response to transmitting the first message, receive a first fifth generation (5G) global unique temporary identifier (GUTI) from the network node including a negotiated timer value, wherein the negotiated timer value is based on the requested timer value;  	after a first period of time according to the negotiated timer value, transmit a third message to receive a new 5G-GUTI from the network node; and  	in response to transmitting the third message to receive the new GUTI, receive a second GUTI from the network node.

The current application independent claim 8 (similarly independent claims 1 and 15) cites:an apparatus, comprising: 
 	at least one processing element, wherein the at least one processing element is configured to cause an access mobility function (AMF) to: 
 	perform a registration procedure through a first message exchange with a user equipment (UE), wherein performing the registration procedure includes: 
 	transmitting a first fifth generation (5G) global unique temporary identifier (GUTI) to the UE; and 
 	negotiating a timer having a timer value; 
 	start the timer after completion of the registration procedure; 
 	after a first period of time according to the timer value, perform a second message exchange with the UE, wherein said performing the second message exchange includes 
 	transmitting a second GUTI to the UE, wherein the UE has transitioned in and out of connected mode at least once while the timer was running.

From the comparison above (see underlined portions), it is seen that the 973 patent operates from the user equipment (UE) side while the current application operates from the network node side.

The 973 patent UE and the current application network node mutually exchange 5G-GUTI and timing messages. While the 973 patent describes in detail of each of the “first, second and third messages” being exchanged, the current application describes the “access mobility function (AMF)” feature specifically.
Nonetheless, both the 973 patent and the current application claim essentially the same features on different ends of a network system, namely between a UE and a network node.

The 973 dependent claims 2 – 7, 9 – 14 and 16 – 20 are essentially the same as the current application dependent claims 2 – 7, 9 – 14 and 16 – 20 except that the current application mentions the “access mobility function (AMF)” limitation.

Based on the analysis above, the requested terminal disclaimers are warranted.
---------- ---------- ---------- 
Response to Arguments
	The applicant did not respond to the requested terminal disclaimers in the reply to the Office on 11th November 2022. The applicant is urged to file the requested terminal disclaimers in order to expedite prosecution.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Dao et al, US 2018/0199398 A1: a network architecture and methods of managing packet data unit (PDU) sessions in a network wherein the process includes PDU session establishment procedures, PDU session modification procedures, PDU session state transfer procedures, PDU session release procedures, and user equipment (UE) handover procedures wherein an AMF may allocate a GUTI valid for a UE in the AMF and target TAI.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        17th November 2022